Meyer, J.
(concurring). I concur and note that it is within the power of the Legislature to revive the claim even though it is now barred by limitations (Gallewski v Hentz & Co., 301 NY 164; Robinson v Robins Dry Dock & Repair Co., 238 NY 271, app dsmd 271 US 649; Electrical Workers v Robbins & Myers, 429 US 229; Chase Securities Corp. v Donaldson, 325 US 304).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur; Judge Meyer also concurs in a concurring memorandum in which Judge Jasen also concurs.
Order affirmed, with costs, in a memorandum.